Filed 11/12/20 P. v. Long CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                              DIVISION TWO

 THE PEOPLE,                                                                           B302645

             Plaintiff and Respondent,                                                 (Los Angeles County
                                                                                       Super. Ct. No. KA030371)
             v.

 RICHARD MATTHEW LONG,

             Defendant and Appellant.




      APPEAL from an order of the Superior Court of
Los Angeles County, William C. Ryan, Judge. Affirmed.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Nicholas J. Webster, Deputy
Attorneys General, for Plaintiff and Respondent.
     Appellant Richard Matthew Long petitioned to recall his
sentence under the Three Strikes Reform Act of 2012 (the Reform
Act). (Pen. Code, § 1170.126.)1 He was convicted in 1996 as a
felon in possession of a firearm, with four prior serious felony
convictions. He was sentenced to 25 years to life. This court
affirmed the judgment in People v. Long (May 29, 1997, B102577)
[nonpub. opn.] (Long I).
       The trial court denied appellant’s petition, finding beyond a
reasonable doubt that he was armed during commission of his
offense and therefore ineligible for resentencing. Substantial
evidence supports the court’s finding. We affirm.
            FACTS AND PROCEDURAL HISTORY
                           Background2
      In the early morning hours of December 28, 1995, La Verne
police officers made a routine traffic stop of a Volkswagen Beetle
with a misaligned headlight. Appellant was half asleep in the
front passenger seat. He smelled strongly of alcohol and
appeared to be under the influence.
      Appellant was patted down for weapons. He had an empty
gun holster on his hip and .380-caliber bullets in his pocket,
rolled in latex gloves. The car was searched. A loaded .380-
caliber automatic pistol with a chambered round was under the
front portion of the driver’s seat; the butt of the gun was visible

                         ———————————————————
      1 Undesignated   statutory references are to the Penal Code.

      2 The facts are drawn from a partial transcript in our
record of appellant’s felony trial and from People v. Long
(Mar. 28, 2018, B281280) [nonpub. opn.] (Long II). (See People v.
Guilford (2014) 228 Cal. App. 4th 651, 659–661 [court may look at
the entire record, including a prior appellate decision].)


                                    2
when an officer looked at the car’s floorboard. The gun fit in the
holster appellant wore.
      “The gun was registered to a James Smith, who told police
he had lent the gun to the driver of the car, Gary Balch, a year
earlier. Balch admitted to police that he had borrowed the gun
from Smith the previous year, and explained that he had it in his
car the night of the traffic stop because he wanted to get rid of it.
Balch also told the police that he had just met appellant earlier
that evening, and he was giving appellant a ride home.” (Long II,
supra, B281280.)
      A jury convicted appellant of possession of a firearm by a
felon. (Former § 12021, subd. (a)(1).)3 The court found that
appellant has four prior serious felony convictions: Two for
robbery, one for oral copulation, and one for residential burglary.
He was sentenced under the Three Strikes law to 25 years to life.
(§§ 667, 1170.12.) (Long I, supra, B102577.)
       On appeal from the judgment, appellant challenged the
legality of the police search; the fairness of his sentence; and a
finding that his prior conviction for oral copulation was serious or
violent. He did not contest the sufficiency of the evidence
supporting his conviction. This court affirmed. (Long I, supra,
B102577.)
          The Petition to Recall Appellant’s Sentence
       Appellant petitioned for recall of his sentence under section
1170.126. Using a preponderance of the evidence standard, the
trial court denied the petition in 2017. Appellant challenged the
denial on appeal. Citing People v. Frierson (2017) 4 Cal. 5th 225
                          ———————————————————
      3 Former  section 12021 was repealed and replaced by
section 29800, which became operative on January 1, 2012.
(Stats. 2010, ch. 711, § 6.)


                                     3
(Frierson), we reversed and directed the court to apply a different
standard, i.e., it had to find beyond a reasonable doubt that
appellant was armed during commission of the offense. (Long II,
supra, B281280.)
       On remand, the court appointed defense counsel and set a
new eligibility hearing. The People argued that appellant is
ineligible. The jury found him guilty beyond a reasonable doubt
of being a felon in possession of a firearm. He wore a holster for
a .380-caliber gun, had bullets of that caliber in his pocket, and
a .380-caliber gun was on the floorboard within his reach.
       Appellant replied that the gun was under the driver’s seat
and “no one ever saw Mr. Long in possession of the gun.” He
described the trial evidence in a manner that points to his
innocence, i.e., that Balch, the driver, testified that he put the
holstered gun under the driver’s seat and did not tell appellant it
was there. Balch previously told police “he had no idea how the
gun ended up under the seat.” Appellant argued that the facts
did “not show beyond a reasonable doubt that Mr. Long knew
that a gun was underneath the driver’s seat, or that he had
dominion and control or jointly possessed it.”
                          The Court’s Ruling
       The court found appellant ineligible for resentencing and
denied his petition. It wrote, “Accepting that petitioner was
found guilty beyond a reasonable doubt of possession of the pistol,
the court now considers whether [he] had ready access to it for
offensive or defense use.” It concluded, “In the instant case, the
gun was located beneath the driver’s seat in a relatively small
vehicle. . . . Petitioner would only have had to reach across and
beneath the driver’s seat to access the firearm. The pistol in the
instant case was certainly available for offense or defensive use




                                   4
by petitioner. The court finds, beyond a reasonable doubt, that
petitioner was armed with a firearm in the commission of the
offense of being a felon in possession of a firearm.”
                           DISCUSSION
       The order is appealable. (§ 1237, subd. (b); Teal v. Superior
Court (2014) 60 Cal. 4th 595, 597.) We apply a substantial
evidence standard of review. (People v. Perez (2018) 4 Cal. 5th
1055, 1059, 1066 (Perez).) We determine if the evidence, viewed
in the light most favorable to the ruling, is sufficient to support
the finding that appellant is ineligible for resentencing. (Ibid.;
People v. Thomas (2019) 39 Cal. App. 5th 930, 935–936.)
       The Reform Act “reduced the class of defendants who are
eligible for indeterminate prison terms following a third felony
conviction.” (Frierson, supra, 4 Cal.5th at p. 229.) It “is intended
to provide resentencing relief to low-risk, nonviolent inmates
serving life sentences for petty crimes, such as shoplifting and
simple drug possession” and to inmates who have not committed
gun-related felonies. (People v. Brimmer (2014) 230 Cal. App. 4th
782, 799.)
       Inmates serving an indeterminate life sentence under the
original Three Strikes law may petition for resentencing. (Perez,
supra, 4 Cal.5th at p. 1062.) The petition must specify the
current felony plus all prior convictions resulting in a third strike
sentence. (§ 1170.126, subd. (d).) The prosecution must establish
the inmate’s ineligibility beyond a reasonable doubt. (Frierson,
supra, 4 Cal.5th at pp. 230, 234.)
       An inmate may be eligible for resentencing if the current
felony is not serious or violent. (§ 1170.126, subd. (e)(1).)
Appellant’s crime, felon in possession of a firearm, is not serious
or violent; however, the eligibility inquiry continues to a second




                                     5
step, determining whether he used or was armed with a firearm.
(People v. Brimmer, supra, 230 Cal.App.4th at pp. 792–795.)
       The Reform Act excludes instances that make the offense or
offender particularly dangerous. Resentencing is thus barred if
“during the commission of the current offense, the defendant . . .
was armed with a firearm.” (§§ 667, subd. (e)(2)(C)(iii), 1170.12,
subd. (c)(2)(C)(iii), 1170.126, subd. (e)(2); Perez, supra, 4 Cal.5th
at p. 1059.) The trial court relied on this exclusion to deny
appellant’s petition.
       “[A] person convicted of being a felon in possession of a
firearm is not automatically disqualified from resentencing by
virtue of that conviction;” rather, disqualification occurs if the
person was armed. (People v. Blakely (2014) 225 Cal. App. 4th
1042, 1048; People v. White (2014) 223 Cal. App. 4th 512, 519.) “A
defendant is armed if the defendant has the specified weapon
available for use, either offensively or defensively. . . . ‘[I]t is the
availability—the ready access—of the weapon that constitutes
arming.’ ” (People v. Bland (1995) 10 Cal. 4th 991, 997 (Bland);
Perez, supra, 4 Cal.5th at p. 1065.)
       The weapon need not be on the defendant’s person. For
example, a defendant who leaves a loaded gun on a wall outside
of a house is “armed” during commission of a burglary inside: By
temporarily divesting himself of a gun but “leaving it ready to
hand, does not make him any less ‘armed.’ ” (People v. Garcia
(1986) 183 Cal. App. 3d 335, 340, 350 [cited with approval in
Bland, supra, 10 Cal.4th at p. 998].) Similarly, a defendant
guilty of possession of a firearm by a felon is “armed” with guns
that are inside a house, even if he is arrested outside the front
door. (People v. Elder (2014) 227 Cal. App. 4th 1308, 1317.)




                                      6
      A defendant with a loaded gun in his car at the time of
arrest is “armed.” In People v. Searle (1989) 213 Cal. App. 3d
1091, the defendant was arrested outside his car. Police found a
loaded gun in an unlocked container in the back of the car. The
court concluded that he was armed, rejecting a claim that the gun
“was merely stored in his car.” (Id. at p. 1099.) The law deters
persons “ ‘from creating a potential for death or injury resulting
from the very presence of a firearm at the scene of the crime.’ . . .
[N]ot only was the gun located in the car from which appellant
sold drugs it was also loaded. Accordingly, we conclude that the
gun was available for use.” (Ibid. [cited with approval in Bland,
supra, 10 Cal.4th at p. 998].)
      Substantial evidence supports the court’s finding that
appellant was armed. He was in the front passenger seat when
police stopped the car, wearing a gun holster and carrying .380-
caliber bullets in his pocket. Officers found a loaded .380-caliber
gun with a chambered bullet within easy reach under the front
portion of the driver’s seat in the small vehicle. The gun was
available and ready for offensive or defensive use. Appellant
needed only a second or two to reach down and retrieve the
firearm. Appellant’s intoxication did not make the gun at hand
less available or less dangerous, nor did it make him less armed.




                                     7
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.




                                      LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                              8